Exhibit 10.1
FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT to Third Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 3rd day of December, 2010, by
and between Silicon Valley Bank (“Bank”) and CARDIAC SCIENCE CORPORATION, a
Delaware corporation (“Borrower”) whose address is 3303 Monte Villa Parkway,
Bothell, WA 98021.
Recitals
     A. Bank and Borrower have entered into that certain Third Amended and
Restated Loan and Security Agreement dated as of July 16, 2010 (as the same may
from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to (i) consent
to a change of control transaction and (ii) make certain other changes as more
fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 6.13 (CFO). New Section 6.13 is hereby added as follows:
          “6.13 CFO. Mike Matysik shall remain as Borrower’s CFO at all times.”
          2.2 Section 8.2 (Covenant Default). Section 8.2(a) is hereby amended
in its entirety and replaced with the following:
          “(a) Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.5, 6.7, 6.8, 6.9, 6.10(c) or 6.13 or violates any covenant in
Section 7; or”
          2.3 Section 13 (Definitions). The following terms and their respective
definitions in Section 13.1 are amended in their entirety and replaced with the
following:
          “Revolving Line” is an Advance or Advances in an amount equal to Ten
Million Dollars ($10,000,000).
          “Revolving Line Maturity Date” is December 14, 2010.
          2.4 Bank hereby consents to the acquisition by Opto Circuits (India)
Ltd. (“Opto Circuits”) of securities of Borrower, representing twenty-five
percent (25%) or more of the combined

 



--------------------------------------------------------------------------------



 



voting power of Borrower’s then outstanding securities and to the merger of Jolt
Acquisition Company, a wholly owned subsidiary of Opto Circuits, with and into
Borrower, and hereby waives any violation of Section 7.2(c) or 7.3(a) of the
Loan Agreement that might occur in connection therewith.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 



--------------------------------------------------------------------------------



 



     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto and
(ii) payment by Borrower of an amendment fee in the amount of Ten Thousand
Dollars ($10,000).
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK       BORROWER    
 
                    Silicon Valley Bank       Cardiac Science Corporation    
 
                   
 
                   
By:
  /s/ NICK CHRISTIAN       By:   /s/ MICHAEL K. MATYSIK    
Name:
  Nick Christian       Name:   Michael K. Matysik    
 
                   
Title:
  Relationship Manager       Title:   Senior Vice President and Chief Financial
Officer    
 
                   
 
                   
 
                   
 
                                Acknowledgement    
 
                                Opto Circuits LTD    
 
                   
 
                   
 
          By:   /s/ THOMAS DIETIKER    
 
          Name:   Thomas Dietiker    
 
                   

 